Citation Nr: 1625367	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to November 1987, and died on December [redacted], 2006.  The Appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction of this case was subsequently transferred to the RO in Waco, Texas.  

In September 2015 the Board remanded the above-noted issue for additional development.  The case has now been returned for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran died from a subarachnoid hemorrhage. 

2.  A contributory cause of the Veteran's death was a myocardial infarction (heart attack).  

3.  The Veteran had confirmed service in the Republic of Vietnam, and as such, his exposure to Agent Orange is conceded.  

4.    Ischemic heart disease (IHD) is a disability subject to presumptive service connection if a veteran was exposed to herbicide agents, and IHD includes but is not limited to myocardial infarction.  


CONCLUSION OF LAW

The Veteran's death was contributorily caused by a disease incurred as a result of exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Appellant's claim for service connection for the cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  


Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

By way of background, the Veteran died from a subarachnoid bleed in December 2006 following a prior cerebral vascular hemorrhage in May 2006.  Contributing causes were listed as history of pulmonary embolism, chronic tracheostomy, and mild generalized atherosclerosis.  

As a preliminary matter, the Board notes that the Veteran had confirmed service in the Republic of Vietnam from March 1969 to March 1970.  Additionally, in October 2009 VA added IHD to the list of conditions for which presumptive service connection is warranted if a veteran served in Vietnam.  The Board observes the Veterans Benefits Administration's Training Letter dated February 10, 2011, which provides that IHD "includes, but is not limited to, acute, subacute, and old myocardial infarction."  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  

The central issue in this case is whether a service-related disability was either a principal or contributory cause of the Veteran's death.  The Board briefly notes the Appellant has advanced several collateral theories of service-related death causation, to include elevated cholesterol and undiagnosed posttraumatic stress disorder; however, these theories need not be addressed in order to grant entitlement to the benefit sought, and as such, the Board will only address the evidence relevant to the Appellant's theory of IHD death causation in the interest of judicial economy. 

In this case, the RO obtained post-mortem VA medical opinions in March 2011 and October 2015 addressing the cause of the Veteran's death.  In the March 2011 medical opinion, the examiner cursorily noted the Veteran's autopsy report revealed mild disease of the coronary arteries.  The examiner then concluded the events in the brain were the cause of the Veteran's death, and IHD did not play a significant role.  Thereafter, the Appellant submitted an amended death certificate, which listed coronary arteriosclerosis as a significant contributing cause in the Veteran's death.  This evidence appears to directly dispute the March 2011 VA examiner's conclusion, though the Board notes neither the March 2011 VA examiner nor the amended death certificate provided a full explanation relative to the conclusions rendered.  As such, the Board remanded the case in September 2015 to obtain a new medical opinion.  

In the course of the October 2015 VA medical opinion, the examiner determined the Veteran's mild atherosclerosis neither caused his death, nor contributed to his subarachnoid hemorrhage (SAH).  The examiner found the Veteran's SAH was the direct cause of his death.  However, the examiner did not state whether the Veteran's IHD substantially contributed to his death.  In this respect, the Board again notes that a contributory disability is one inherently unrelated to the primary or direct cause of death, but which aids or lends assistance to the production of death.  Although the Veteran's IHD may not have been the principal cause of death, and may also have not directly caused the disability that was the principal cause of death, service connection for the cause of death may still be warranted if the Veteran's IHD substantially contributed or lent assistance to his death. 

In February 2016, a private physician performed a review of the Veteran's medical records, to include his active duty treatment records, civilian medical reports, and autopsy report.  The physician found the Veteran's autopsy report "clearly states that he went into cardiac arrest after the 2nd stroke."  The clinician found the Veteran died from an inability to resuscitate his failed heart.  The physician also cited to a medical journal article that revealed cardiovascular disease is a leading cause of death in patients who have experienced a stroke.  In sum, the physician found the Veteran's IHD, to specifically include his myocardial infarction, played a substantial contributory role in his resulting death.  In this respect, the Board finds presumptive service connection was warranted for the Veteran's myocardial infarction, because this disability is specifically noted to be a form of IHD, which is subject to presumptive service connection for veterans with confirmed service in the Republic of Vietnam.  

Based on the foregoing, the Board finds service connection for the cause of the Veteran's death is warranted.  As noted above, the evidence of record contains two VA medical opinions.  The first opinion, provided in March 2011, concluded the Veteran's IHD did not contribute to his death, but provided no explanation for this conclusion.  Both the amended death certificate and February 2016 private medical opinion call this conclusion into question.  The second opinion concluded the Veteran's IHD did not cause his brain hemorrhage, and was not the principal cause of his death.  However, this opinion did not address whether the Veteran's IHD nonetheless substantially contributed to his death.  The Board finds the February 2016 private medical opinion to be very probative, as the examiner not only explained how and why the Veteran's IHD contributed to his death, but also provided sound medical studies supporting his conclusion.  In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the cause of the Veteran's death. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


